QUAKLES, J.
I concur in the conclusion reached by Chief Justice Sullivan, and accept the process of reasoning by which he reached such conclusion. The question in this case is *356purely one of construction, and involves tbe inquiry as to what the framers of our constitution meant when they, among other things, declared in section 6, article 18, of the constitution, that “the county commissioners may employ counsel when necessary.” This provision is to be construed according to the intent of the people in adopting it. The rules governing the construction of a constitution are the same as those governing the construction of a statute. In both cases we must arrive at the intention of the law-making power. If this provision was not in our constitution, but found in section 1759 of the Itevised Statutes, or some other statute, no one would have the temerity to contend that it vested authority in the board of commissioners to employ counsel in any matter except where ■ the law vested them with jurisdiction or control. While it is true that the section of the constitution cited creates the office of county commissioner, yet it is also true that the constitution does not prescribe the duties, fix the jurisdiction or name the matters over which boards of commissioners are to exercise control, but leaves these regulations to the legislature. Thus it will be seen that the legislature is charged with the duty of granting authority to, and prescribing the duties of, boards of commissioners. I am of the opinion that the people, in adopting the constitution, intended to authorize the commissioners to employ counsel in those matters only where they have jurisdiction and control, and then only when necessary. It was not intended that said provision should authorize boards of' county commissioners to invade the realms of other officials, state or county, or interfere in matters, the control of which was given to other officials, but to give them power to employ counsel, when necessary, in those matters over which they have ■control. A grant of power to an officer who exercises limited authority by constitutional provision should not be extended by implication, but should be limited by construction to the evident intent of the people, as gathered from the entire context of the constitution, having due consideration for the conditions existing at the time of the adoption of the constitution. The rule of the strict construction does not obtain in this state, for the reason that our statutes enjoin a liberal construction.
*357It has been said that the county is a party in interest to criminal actions, for the reason that the county is interested in the enforcement of law and good order, and must pay the principal cost of prosecuting criminals out of its public treasury. It could be said, with as much pertinency, that the good of society demands that truth and right prevail in all cases, and that to insure such results the county commissioners should employ counsel in any civil suit that might arise between citizens of their county. If the power to “employ counsel when necessary” is not limited to matters within the control of the board, then in such - civil suit the board of commissioners could employ counsel to represent either or both parties. I think that there is as much reason for saying that the board of commissioners can employ counsel to represent a private party in a civil action as there is for saying that the board of commissioners are authorized to employ counsel to assist on behalf of the state in the prosecution of a criminal case. If the excuse for the exercise of such power is based solely upon the ground that0 the county pays the expense of trying criminal actions, then, in the case of an indigent who is prosecuted for crime, the commissioners are also authorized to employ counsel to defend; for the county must pay the expense of this defense. The anomaly would then present itself of the county, as a party in interest, both prosecuting and defending, through its hired counsel, such indigent person — a condition which would be repugnant to every principle of law and justice. The law provides a prosecuting attorney. In ease of his absence or inability to act, the law has made it the duty of the district court to appoint a person to perform the duties of such district attorney; and, in case of the indigent who is prosecuted for crime, the law has made it the duty of the district court to appoint counsel for him. The control of criminal prosecutions is vested in the public prosecutor and the district court, and county commissioners cannot, by themselves or by hired counsel, take charge or control of such prosecution, either in whole or in part. The people select their prosecuting attorneys, and it is not the province of the board of county commissioners to say that he is incompetent, and that therefore they will employ counsel to discharge his duties.